                   United States District Court
                    District of Massachusetts

                                  )
ERIK ANDERSON,                    )
                                  )
           Plaintiff,             )
                                  )
           v.                     )    Civil Action No.
                                  )    17-11171-NMG
NANCY A. BERRYHILL,               )
                                  )
           Defendant.             )
                                  )

                        MEMORANDUM & ORDER
GORTON, J.

     Erik Anderson (“Anderson” or “plaintiff”) seeks judicial

review of the partial denial of his application for disability

insurance benefits by Nancy A. Berryhill (“the Commissioner” or

“defendant”), the acting Commissioner of the Social Security

Administration (“the SSA”).   Anderson asserts that the decision of

the Administrative Law Judge (“ALJ”) was erroneous and that he was

improperly denied benefits as a result.

     Pending before this Court are plaintiff’s motion to reverse

or remand the Commissioner’s decision (Docket No. 24) and

defendant’s motion to affirm the Commissioner’s decision (Docket

No. 26).   For the following reasons, those motions will be

allowed, in part, and denied, in part, and the case will be

remanded to the ALJ for further proceedings consistent with this

opinion.


                                -1-
I.   Background

     A.    Employment History and Alleged Disability

     Anderson was born in 1961.    He is a high school graduate.

He took some additional classes while serving in the Navy where

he was an active duty aviation anti-submarine warfare operator

from 1980 to 1987.   After his active duty, Anderson continued to

serve in the Navy Reserve until 1993.   He was employed in the

fast food industry until the early 2000s and as a general

laborer thereafter for Labor Ready performing construction

cleanup.   He has not maintained steady employment since March,

2008, his alleged onset date.

     Anderson testified that he worked for one day in 2010 when

he traveled in a van for Labor Ready but he stopped working

after that as a result of pain in his lower back, legs and arms.

He also testified that he helped one of his friends who is a

plumber for a few hours on one other occasion in 2014 but that

was not regular employment.   In addition to his general pain,

Anderson asserts that his medications cause him dizziness and

cognitive impairment.

     On March 5, 2008, the alleged onset date for purposes of

his application for disability insurance benefits, Anderson

visited a doctor for arm pain.    Before his onset date, plaintiff

consulted with a variety of doctors to deal with his ailments.

In 2000 or 2001, Anderson had a bad period of back pain and saw
                                  -2-
a doctor at Milton Hospital.     That doctor gave him a lower back

injection.    The injection helped for a few years after which his

condition worsened.    In 2008, plaintiff saw a second

neurosurgeon for his symptoms.    The record reflects that

Anderson had an MRI on his spine in 2007, an EMG of his lower

left leg in 2008 and that those exams revealed a form of

stenosis, a disc bulge and a root lesion.

    Since March, 2013, Anderson’s last date of insurance and

eligibility for disability benefits, he has continued to receive

treatment from various doctors for his back pain and mental

health.   Anderson began treatment with Dr. Veronica Vedensky in

February, 2014, and has continued to meet with her

intermittently at all relevant times.    Dr. Vedensky referred

Anderson to a pain clinic and various specialists and monitored

his progress as he underwent multiple lumbar epidural steroid

injections.    He was also prescribed various medications during

that time to help treat his pain, including Tizanidine and

Gabapentin.

    In August, 2014, Anderson met with Dr. Paul Blachman for a

neurological consultation where he complained of radiating back

pain, pain in his right arm and left leg and numbness in his

lower leg.    After ordering MRI studies, Dr. Blachman found no

evidence of spinal cord abnormality but observed that there was

significant degenerative arthritis in Anderson’s spine.      Upon

                                 -3-
further examination, Dr. Blachman determined that Anderson

exhibited normal strength and tone, normal gait and no sensory

abnormalities.   Dr. Blachman referred plaintiff for additional

epidural steroid injections.    Those injections were partially

successful in alleviating his pain for a few months at a time.

Anderson visited Dr. Blachman again in June, 2015, after

experiencing an intense onset of pain in multiple joints

resulting from a tetanus vaccination.   Dr. Blachman referred

Anderson to a rheumatologist.

    In July, 2015, Anderson was referred to physical therapy

after complaining that his pain had spread to his shoulders.      He

was also prescribed Percocet around that time.   In October,

2015, it was noted that Anderson had passed out due to

dehydration after engaging in vigorous exercise.

    In November, 2015, Anderson first met with rheumatologist

Dr. Peter Martens who noted that plaintiff had a stiff gait,

tenderness and decreased range of motion of the spine.     He was

prescribed Etodolac for his pain and later Cymbalta, although

Anderson was unable to fill the latter prescription because of

financial limitations.   He saw Dr. Martens again in March, 2016,

where he reported that he was unable to lift more than 10 pounds

and could not stand more than 10 to 15 minutes at a time or for

more than an hour per day.   He also stated that he had

difficulty with concentration because of his pain and the side

                                -4-
effects from his medication.   Anderson’s neurological

examination was normal during that visit and the musculoskeletal

examination showed limited range of motion in the shoulders and

lower back but no muscular tenderness or swelling and normal

range of motion in the upper back and neck.    During that visit,

Dr. Martens also completed a disability form in which he

expressed the opinion that plaintiff could 1) lift and carry no

more than 10 pounds, 2) stand and walk less than two hours in an

eight-hour work day, 3) sit for less than six hours in an eight-

hour work day and 4) never crouch, crawl or stoop but

occasionally balance, kneel and climb.

    Anderson consulted with Dr. Martens again in July, 2016.

The doctor recorded that Anderson was not taking his medication

because he could not afford it but that Anderson had reported

that physical therapy had significantly decreased his pain.

    In addition to his treatment for his physical symptoms,

Anderson was seen by two mental health professionals after his

date of last insurance.   In October, 2014, Jessica Silbermann, a

clinical social worker at Bayview Associates, diagnosed Anderson

with a nonspecific anxiety disorder.     As part of her diagnosis,

Silbermann noted that Anderson exhibited abnormalities in his

mental status examination and difficulty with memory.     She

conducted a cognitive assessment known as a Global Assessment of

Functioning (“GAF”), which is a numeric score used by mental

                                -5-
health physicians to assess the severity of mental impairment.

That assessment yielded a score of 50 which indicated serious

symptoms or impairments.

    In March, 2015, Anderson underwent a psychiatric

consultative examination by Dr. Leah Logan.   She recorded that

Anderson had difficulty remembering words after a short delay

but that his speech was normal in rate, volume and tone and that

he appeared to be in a good mood throughout the interview.     She

conducted both a GAF and a Montreal Cognitive Assessment

(“MoCA”), another test to assess cognitive impairments.

Anderson scored a 63 and a 23 respectively on those cognitive

tests, both of which indicate mild limitations or cognitive

impairments.

    B.   State Physician Medical Opinions

    State agency medical opinions were submitted pertaining to

Anderson’s physical and mental health conditions.   With respect

to plaintiff’s physical impairments, Dr. Rudolf Titanji reviewed

plaintiff’s record in January, 2015, and Dr. Mary Connelly

reviewed his record in September, 2015.   Both physicians

provided opinions as to plaintiff’s physical limitations.     Dr.

Titanji opined that Anderson had a severe impairment of

degenerative disc disease.   Both physicians agreed that

plaintiff could 1) occasionally lift and/or carry 20 pounds, 2)

frequently lift and/or carry 10 pounds, 3) sit, stand and/or

                                -6-
walk for about six hours each in an eight-hour work day, 4)

occasionally climb and stoop and 5) should avoid concentrated

exposure to fumes, odors, dusts, gases and poor ventilation.

    With respect to plaintiff’s mental impairments, Dr. William

Alexander reviewed plaintiff’s record in March, 2015, and Dr.

Lawrence Langer reviewed his record in September, 2015.     Both

doctors agreed that Anderson did not have a severe mental

impairment.

    C.   Application for Disability Insurance

    Anderson filed applications for Disability Insurance

Benefits (“DIB”) and Supplemental Security Income benefits

(“SSI”) on October 28, 2014, and November 14, 2014,

respectively.   He claimed multiple disabilities including 1)

hearing issues (tinnitus and hearing loss), 2) a back condition

(degenerative disc disease), 3) a neck condition (nerve damage),

asthma and 4) various cognitive impairments (memory loss,

anxiety disorder and PTSD).   After receiving an initial denial

and a denial of reconsideration from the Commissioner, plaintiff

requested a hearing before an ALJ.

    D.   The ALJ’s Decision

    In November, 2016, a hearing was held before ALJ Carol Sax.

The ALJ issued a partially favorable decision for Anderson in

December, 2016, finding that he was not disabled through October

29, 2016, but became disabled on October 30, 2016, the day

                                -7-
before his 55th birthday.   On that date, plaintiff entered the

“person of advanced age” category pursuant to the Medical-

Vocational Rules. 20 C.F.R. § 404.1563.   Prior to that date, he

was in the “person closely approaching advanced age” category

for individuals between the ages of 50 and 54. Id.   To qualify

for disability benefits prior to his 55th birthday, plaintiff

would have needed a residual function capacity (“RFC”)

determination of “sedentary” but after that he needed only to

have a “light” RFC determination to qualify for disability

benefits.

     Because the ALJ found that Anderson had a RFC for light

work, she determined that he was not disabled before his 55th

birthday but became disabled thereafter once he entered the

“person of advanced age” category.   She thus granted him SSI

benefits from his 55th birthday onward.   The ALJ did not,

however, grant Anderson DIB benefits because to receive DIB

benefits the period of disability cannot begin after the date of

the worker’s last insurance which, for plaintiff, was March,

2013.

     To arrive at that decision, the ALJ utilized the standard

five-step evaluation process to evaluate Anderson’s disability

claims. See 20 C.F.R. § 404.1520(a)(4).

     At step one, the ALJ found that Anderson’s onset date was

March 5, 2008, and that he had not engaged in substantial

                               -8-
gainful activity (“SGA”) since that date.     The ALJ also

determined that plaintiff met the insured status requirements

through March 31, 2013, his date of last insurance.

    At step two, the ALJ concluded that Anderson has had a

severe impairment of degenerative disc disease since his alleged

onset date of March, 2008.   The ALJ determined that Anderson’s

asthma, hearing loss and anxiety are non-severe impairments.        In

concluding that Anderson’s anxiety disorder is not severe, the

ALJ noted that his GAF score of 63 indicated only mild symptoms

or limitations in functioning.   The ALJ did not discuss the

lower GAF score, the MoCA score or Dr. Logan’s additional

observations that Anderson exhibited memory issues.

    At step three, the ALJ found that Anderson’s impairments

did not meet or equal one of the listed impairments in 20 C.F.R.

§§ 404.1520(d), 404.1525 and 404.1526.

    Before proceeding to step four, the ALJ found that

plaintiff had the RFC to perform light work with the additional

limitations of: 1) only occasional pushing or pulling with his

left arm; 2) occasionally reaching overhead with his upper

extremities; 3) occasionally climbing, balancing, stooping,

kneeling, crouching and crawling; and 4) avoiding concentrated

exposure to extreme cold, extreme heat, humidity, fumes, dust,

odors, gases and poor ventilation.     The ALJ concluded that the

objective medical evidence, while supporting a finding of severe

                                 -9-
impairment based on Anderson’s back and arm pain, did not

support the greater level of severity suggested by plaintiff’s

subjective complaints.

    The ALJ discounted the opinion of Dr. Martens with respect

to Anderson’s physical limitations.   She found that Dr.

Martens’s opinion was not supported by other evidence in the

record, which showed that Anderson was able to engage in

significant daily activities, such as grocery shopping, riding

his motorcycle and bicycle, taking public transportation and

participating in family activities.   The ALJ also noted that Dr.

Martens’s opinion was made after only a few visits and appeared

simply to recite Anderson’s own subjective complaints at that

particular visit.   Finally, the ALJ reasoned that Dr. Martens’s

opinion was inconsistent with Anderson’s treatment history,

which consisted of routine and conservative treatment that has

been effective in treating his back pain.

    The ALJ also considered the opinions of the state agency

physicians, Drs. Titanji and Connelly, but afforded them only

partial weight because she found that plaintiff is slightly more

limited than those medical advisors concluded.   Specifically,

the ALJ determined that Anderson was slightly more limited with

respect to his upper extremities, including his ability to reach

bilaterally and push and pull with his left arm.   The ALJ did

not discuss any of Anderson’s documented cognitive impairments

                               -10-
in calculating his RFC.   Based on the above RFC determination,

the ALJ concluded that since March, 2008, plaintiff has been

unable to perform any past relevant work as a general laborer.

    At step five, the ALJ determined that Anderson could

perform other jobs in light of his RFC, age, education and work

experience that existed in significant numbers in the national

economy.   Based on testimony of a vocational expert at the

hearing, the ALJ found that plaintiff could perform the

following three jobs: order caller, shipping and receiving

weigher and mail clerk.   In response to questioning by

plaintiff’s counsel, however, the vocational expert conceded

that a worker with the additional physical limitations described

in Dr. Martens’s assessment would be unable to perform any

relevant work.   The vocational expert also acknowledged that a

worker with the additional limitation of mild cognitive

impairment, specifically the inability to concentrate for a

significant period of time, may be unable to perform any

relevant work which would require a finding of disabled.

    E.     District Court Action and Parties’ Arguments

    In April, 2017, the Appeals Council denied plaintiff’s

request for review and the ALJ’s decision became the final

decision of the Commissioner.   In June, 2017, Anderson filed his

complaint in this case.   Pending before the Court is Anderson’s



                                -11-
motion to reverse or remand the Commissioner’s decision and

defendant’s motion to affirm that decision.

    Anderson asserts that the ALJ erred in partially denying

his claim for benefits because 1) she erroneously rejected the

treating source opinion of rheumatologist Dr. Peter Martens, 2)

she failed to develop the record with respect to plaintiff’s

mental impairments and 3) her analysis of the vocational

testimony was flawed.

    Anderson submits that Dr. Martens’s opinion as to

plaintiff’s physical limitations should have been afforded

controlling weight because he was the only treating physician to

offer a source opinion and the ALJ failed to do so.    Moreover,

Anderson contends that the ALJ did not offer adequate reasons

for giving Dr. Martens’s opinion less weight.   He asserts that

the ALJ should have concluded, based on Dr. Martens’s

assessment, that Anderson had an RFC for only sedentary work

which would have necessitated a finding of disabled.

    Anderson also claims that the ALJ failed to assess

adequately his mental limitations and thus inaccurately analyzed

the vocational expert’s testimony.   Anderson contends that the

assessments of both Silbermann and Dr. Logan indicate that

plaintiff has difficulty with his memory and that the three

cognitive tests administered produced consistent results

indicating that he had at least mild cognitive impairments.

                              -12-
Despite those various indicators of cognitive impairment,

Anderson asserts that the ALJ neglected to discuss any mental or

cognitive limitations in her RFC analysis.   Anderson submits

that the ALJ also ignored the colloquy between plaintiff’s

counsel and the vocational expert which indicated that a worker

with mild cognitive limitations, in addition to Anderson’s other

physical limitations, would be unable to perform any job

available in the national economy.

    The Commissioner denies plaintiff’s contentions and asserts

that its decision should be upheld because the ALJ findings are

supported by substantial evidence and are free of material

errors of law.   The Commissioner submits that Dr. Marten’s

opinion was inconsistent with other substantial evidence in the

record, such as Anderson’s ability to engage in various physical

activities and his alleviated levels of pain after physical

therapy, and that the opinion was also primarily based on

plaintiff’s own subjective complaints.   Defendant therefore

submits that the ALJ was entitled to give that opinion less

weight.

    With respect to the alleged mental and cognitive

limitations, the Commissioner contends that the ALJ adequately

developed the record as to those potential limitations.

Defendant asserts that the ALJ correctly discounted the

assessment of Silbermann because clinical social workers are not

                               -13-
acceptable medical sources under SSA regulations.      Furthermore,

defendant notes that Dr. Logan, the only psychologist who

examined Anderson, did not diagnose him with any cognitive or

mental impairment that would preclude him from working and the

state agency psychologist, Dr. William Alexander, agreed with

that determination.     Defendant argues that those determinations

are substantial evidence in support of the ALJ’s conclusions at

steps four and five of her analysis.

II.   Pending Motions

      A.    Legal Standard

      Title II of the Social Security Act gives United States

District Courts authority to affirm, modify or reverse an ALJ’s

decision or to remand the case for a rehearing. 42 U.S.C.

§ 405(g).    A District Court’s review of an ALJ decision is not,

however, de novo. See Lizotte v. Sec’y of Health & Human Servs.,

654 F.2d 127, 128 (1st Cir. 1981).      The Act provides that the

findings of the Commissioner are conclusive if 1) they are

“supported by substantial evidence” and 2) the Commissioner has

applied the correct legal standard. See 42 U.S.C. § 405(g);

Seavey v. Barhart, 276 F.3d 1, 9 (1st Cir. 2001).     If those

criteria are satisfied, the Court must uphold the Commissioner’s

decision even if the record could justify a different

conclusion. Evangelista v. Sec’y of Health & Human Servs., 826

F.2d 136, 144 (1st Cir. 1987).     Substantial evidence means

                                 -14-
evidence “reasonably sufficient” to support the ALJ’s

conclusion. Doyle v. Paul Revere Life Ins. Co., 144 F.3d 181,

184 (1st Cir. 1998).

    B.   Application

         1.   Weight of Treating Physician Opinion

    Anderson contends that the ALJ committed reversible error

by failing to give controlling weight to the opinion of his

treating physician, Dr. Martens.    While the law in this Circuit

does not require an ALJ to give greater weight to the opinions

of a treating physician, the ALJ must give good reasons for his

or her decision not to give controlling weight to such an

opinion. Sullivan v. Berryhill, 317 F. Supp. 3d 658, 663 (D.

Mass. 2018) (citing Arroyo v. Sec’y of Health & Human Servs.,

932 F.2d 82, 89 (1st Cir. 1991)).    When determining whether to

attribute less than controlling weight to a treating source

opinion, the ALJ may consider: 1) “the length, frequency,

nature, and extent of the treatment relationship”; 2) “the

supportability of the opinion”; 3) “the consistency of the

opinion with the record as a whole”; 4) “the treating

physician’s specialization in the relevant area of medicine”;

and 5) “other factors brought to the ALJ’s attention”. Id.

(citing 20 C.F.R. §§ 402.1527(c)(2)-(6), 416.927(c)(2)-(6)).

Brevity of the treatment relationship, a lack of detail in the

explanation of the patient’s physical limitations and

                              -15-
inconsistency with the other objective medical evidence may all

be good reasons for not giving the opinion of a treating

physician controlling weight. See Arruda v. Barnhart, 314 F.

Supp. 2d 52, 72-74 (D. Mass. 2004).

    Here, the ALJ gave several reasons for attributing less

than controlling weight to Dr. Martens’s opinion.       First, the

ALJ noted that Dr. Martens’s opinion as to plaintiff’s physical

limitations was made after only two visits.       While there is a

dispute as to the exact number of visits Anderson had with Dr.

Martens, the Court finds that the disputed opinion was made

after no more than three visits which is a relatively brief

treatment relationship.     Second, the ALJ explained that Dr.

Martens’s opinion seemed to be based primarily on the claimant’s

own reports of his symptoms rather than on the objective medical

evidence.   Relying solely on the patient’s own subjective

complaints when making an opinion may be a good reason to give

less weight to that treating source opinion. See Figueroa v.

Colvin, Civil Action No. 14-12399-ADB, 2015 WL 4465350, at *9

(D. Mass. July 21, 2015).

    Finally, the ALJ found that Dr. Martens’ opinion was not

consistent with the other evidence in the record, including the

fact that Anderson was able to ride his motorcycle and bicycle,

take public transportation and engage in certain daily

activities like grocery shopping.       Moreover, the ALJ noted that

                                 -16-
Anderson had only been receiving conservative treatment and that

his pain levels had actually gone down in response to physical

therapy.    That evidence provides further support for her

determination that, as to Anderson’s physical limitations, Dr.

Martens’s opinion was inconsistent with other evidence in the

record.

    While Dr. Martens is a rheumatologist, his status as a

specialist alone does not mean that the ALJ must give his

opinion controlling weight.    All of the reasons provided by the

ALJ, when taken together, provide ample support for her decision

not to give controlling weight to Dr. Martens’s opinion.

Accordingly, the ALJ did not err in analyzing that treating

source opinion and thus her RFC determination with respect to

Anderson’s physical limitations is supported by substantial

evidence.    That part of the ALJ’s decision will be affirmed.

            2.   Assessment of Mental Limitations

    The ALJ failed, however, to document adequately her

findings and conclusions with respect to Anderson’s mental

limitations and the effects those limitations had, if any, on

his RFC.    Remand is appropriate where the ALJ has failed to

develop an adequate record upon which judicial review can be

made. King v. Colvin, 128 F. Supp. 3d 421, 237, 440-41 (D. Mass.

2015) (holding that where the record contained evidence of both

physical and mental limitations but “the ALJ failed to address

                                -17-
this evidence anywhere in his opinion”, remand was appropriate

because “the ALJ’s decision is not sufficiently developed to

allow for judicial review”).   Where the record is not

sufficiently developed, the plaintiff must still demonstrate

that he was prejudiced by that deficiency in order to warrant

remand. Id. at 237.

    At step two of the five-step analysis, the ALJ determined

that Anderson’s anxiety and other alleged cognitive impairments

were not severe.   Dr. Logan assessed Anderson with a GAF score

of 63, indicating only mild symptoms or limitations but Dr.

Logan also noted that Anderson exhibited some difficulties with

his memory.   The ALJ neglected to discuss the other two

cognitive tests assessed by Silbermann and Dr. Logan, which

yielded a GAF score of 50 and a MoCA score of 23, respectively.

The ALJ did not explain why she relied upon the GAF score of 63

but not the results of the other two cognitive tests,

particularly the first GAF score of 50 which indicated severe

symptoms or cognitive limitations.    Based on the record as a

whole, however, there is substantial evidence to support the

ALJ’s determination that Anderson’s mental limitations are not

severe given Dr. Logan’s overall assessment, the scores of the

latter two tests which both indicated only minor symptoms or

cognitive limitations and plaintiff’s ability to engage in

activities of daily life.

                               -18-
     Notwithstanding the finding that the ALJ’s determination at

step two of the analysis is supported by substantial evidence, her

determination at step four and step five of the analysis is

insufficiently developed to warrant judicial review.   The ALJ

explicitly found that Anderson has at least mild cognitive

limitations with respect to “concentration, persistence and pace”.

In determining a claimant’s RFC, the ALJ must consider both severe

and non-severe impairments. 20 C.F.R. 404.1520(e), 404.1545,

416.920(e), 416.945.   In determining Anderson’s RFC here, however,

the ALJ discussed only Anderson’s physical limitations but did not

mention his mental and cognitive limitations.   It is unclear from

the record whether the ALJ considered Anderson’s mild mental

limitations and found them to have no bearing on his RFC or

whether she ignored those impairments altogether in determining

his RFC.

     The resulting gap in the record is significant and

prejudicial in light of the testimony of the vocational expert

that a person with mild cognitive impairments, in addition to

plaintiff’s other physical limitations, may be precluded from

employment.   Specifically, the vocational expert opined that a

person with plaintiff’s physical limitations who could not sustain

attention or concentration for a significant period of time would

not be able to perform any of the jobs identified at the light



                                -19-
exertional level.   That testimony is significant given Anderson’s

alleged mild cognitive impairments.

     At best, the ALJ assessed Anderson’s potential memory and

concentration issues in light of the vocational expert’s testimony

and found them to be insufficiently serious to preclude

employment.   At worst, the ALJ ignored the effect of plaintiff’s

mild cognitive impairments on his ability to concentrate even

though that determination is dispositive of the issue of whether

he can perform relevant work.   The Court is incapable of

determining which is true based on the current record.

     Anderson’s motion will, therefore, be allowed with respect to

the ALJ’s analysis of his mental limitations at steps four and

five of the analysis and the Commissioner’s decision will be

remanded for further development of the record.   The ALJ shall

either properly document her previous consideration of plaintiff’s

mental impairments at steps four and five of the analysis or

consider the impact of his mental impairments in the first

instance.

                                ORDER

     For the foregoing reasons,

     1) plaintiff’s motion to reverse or remand the

       Commissioner’s decision (Docket No. 24) is ALLOWED, in

       part, and DENIED, in part;



                                -20-
    2) defendant’s motion to affirm the Commissioner’s decision

       (Docket No. 26) is ALLOWED, in part, and DENIED, in part;

       and

    3) the case is REMANDED for further consideration consistent

       with this opinion.



So ordered.


                                    /s/ Nathaniel M. Gorton_____
                                    Nathaniel M. Gorton
                                    United States District Judge

Dated March 19, 2019




                             -21-
